Title: Notes on France and Great Britain, [1784–1789]
From: Jefferson, Thomas
To: 



[1784–1789]

Comparative view of France and the British islands in Europe.





France.
British islands.



Extent.
150,000 square miles
104,000 square miles.



Souls
17,000,000.





  5¾ acres to each person
6¾ acres to each person.



Ecclesiastics
500,000.





Paris 600,000.
London. 1,000,000.



Rental
52,800,000
 32,000,000.



Plate, jewels &c.
52,500,000
 20,000,000



Current coin
52,500,000
 20,000,000.



Paper currency
none
380,000,000.



Standing army
 10,717 guards





133,780 French & foreign        infantry.





 28,979 do. cavalry.





173,476





  9,230 Invalids for        garrison duty




Militia
 62,600





245,306.




Navy.





Revenue
12,546,666£
 10,213,000£



Interest of debt
 2,022,222£
  4,860,000



Debt

  6,600,000£ in
1689: at the revolution




 20,000,000.
1697. peace of Ryswick




  6,748,780.
1701. Q. Anne’s accesion.




 50,000,000.
1714. Q. Anne’s death.




 50,000,000.
1727. death of G.I.




 46,661,767.
1739. beginning of Spanish war.




 78,293,313
1748. peace of Aix la Chapelle.




 72,000,000.
1755. beginning of French war.




140,000,000.
1763. Treaty of Paris


